Citation Nr: 0430775	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to service-connected non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1965 to June 1968, during which time he 
served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected non-
Hodgkin's lymphoma.


FINDINGS OF FACT

1.  The veteran is service-connected for non-Hodgkin's 
lymphoma.

2.  The veteran's axonal polyneuropathy is etiologically 
related to chemotherapy used in the treatment for his 
service-connected non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Axonal polyneuropathy is proximately due to a service-
connected disability. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because 
the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 are deemed to have been fully 
satisfied.

Factual Background

The veteran's service medical records contain no indication 
that he was ever diagnosed or treated for any chronic 
neurological diseases during active duty.  His service 
records show that he served for over one year in the Republic 
of Vietnam.  He was honorably discharged from the United 
States Marine Corps in June 1968.

In January 1999, the veteran filed a claim for VA 
compensation for his diagnosis of non-Hodgkin's lymphoma.  
Service connection for this disease as due to exposure to 
chemical herbicides during Vietnam service was granted in a 
July 1999 RO decision, pursuant to the regulatory 
presumptions contained in 38 C.F.R. § 3.309(e) (2004).  
Medical records associated with his treatment for non-
Hodgkin's lymphoma show that this disease went into remission 
following several months of radiation therapy and 
chemotherapy using vincristine.  Thereafter, the veteran 
developed neuropathic symptoms involving the peripheral 
nerves of his outer extremities.  

In September 2000, the veteran filed a claim for service 
connection for peripheral neuropathy, which he contended was 
secondarily related to his service-connected non-Hodgkin's 
lymphoma.

VA medical records associated with this claim show that on VA 
examination conducted in May 2001 pursuant to his claim, the 
veteran was diagnosed with non-Hodgkin's lymphoma, currently 
in remission, status post chemotherapy and radiation therapy; 
systemic lupus erythematosus; progressive peripheral 
neuropathy; and multiple joint pains and peripheral 
vasculitis secondary to systemic lupus erythematosus.  The 
examiner noted that patients could occasionally develop 
peripheral neuropathy secondary to the use of vincristine in 
chemotherapy, but not of the progressive type that the 
veteran was experiencing.  Thus, the examiner opined that it 
was unlikely that the veteran's peripheral neuropathy was 
secondary to his chemotherapy and that it was more likely due 
to his systemic lupus erythematosus.  In a July 2001 addendum 
to the aforementioned opinion, the examining physician also 
stated that there was no known relationship between 
non-Hodgkin's lymphoma and systemic lupus erythematosus.

In an August 2001 VA treatment report, the veteran was 
diagnosed with progressive polyneuropathy whose etiology was 
unclear.  The treating physician remarked in his notes that 
although he suspected the veteran's polyneuropathy was 
secondarily related to his history of vincristine 
chemotherapy for non-Hodgkin's lymphoma, the physician was 
unable to explain why it the polyneuropathy was of the 
progressive type.

In a November 2001 VA treatment note, a nurse practitioner 
opined that the veteran symptoms did not meet the criteria 
for systemic lupus erythematosus.  Because his paresthesias 
symptoms postdated his chemotherapy treatment for non-
Hodgkin's lymphoma, she opined that the neuropathy may be 
related to the chemotherapy.  In a subsequent treatment note 
dated in January 2003, the same VA nurse practitioner 
reiterated the opinion that the veteran did not meet the 
criteria for systemic lupus erythematosus.

In a treatment noted dated in February 2002, a VA staff 
physician reported that he had interviewed and examined the 
veteran and had acquainted himself with the veteran's medical 
history and opined that the veteran did not have convincing 
findings on history, physical examination or laboratory 
testing to support a diagnosis of systemic lupus 
erythematosus.  The physician's diagnostic opinion was that 
the veteran had a history of lymphoma, status post 
chemotherapy, to include vincristine, and peripheral 
neuropathy that was likely secondary to vincristine therapy 
and not systemic lupus erythematosus.

The veteran's case was made the subject of a VA physician's 
discussion in February 2003.  The discussion contained the 
following pertinent commentary:


(The veteran with a history of) (l)ymphoma of 
parotid glad treated with . . . chemotherapy 
(that contains Vincristine) and local radiation 
therapy to the parotid gland now presents with 
progressive polyneuropathy.  We could not explain 
his polyneuropathy secondary to Vincristine 
because it started more than 6 months after the 
treatment with Vincristine.  (Following review of 
the veteran's medical history) (w)e think that 
(he) has an axonal polyneuropathy that is more 
likely due to a toxic agent (vincristine, 
amiodarone - both are doubtful) or from a 
previous vasculitis or from a possible 
paraneoplastic insult when his lymphoma was 
active.

In a February 2003 addendum to the above commentary, a second 
VA physician stated that he had discussed the veteran's case 
with the aforementioned physician and expressed his 
concurrence with that part of the opinion that stated that 
the veteran's history of axonal polyneuropathy was probably 
secondary to cancer chemotherapy, to include vincristine.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability, which is proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

In the present case, the Board finds that the objective 
medical evidence supports the veteran's claim for service 
connection for peripheral neuropathy as secondary to 
chemotherapy treatment associated with his service-connected 
non-Hodgkin's lymphoma.  Although an initial investigatory 
medical examination conducted by VA in May 2001 produced 
opinions dated May 2001 and July 2001 attributing the 
veteran's peripheral neuropathy to a diagnosis of systemic 
lupus erythematosus that was deemed to be unrelated to his 
service-connected non-Hodgkin's lymphoma, subsequent medical 
evaluations and assessments of the veteran's condition 
invalidated the prior diagnosis of systemic lupus 
erythematosus.  After the lupus diagnosis was ruled out, a 
discussion of the veteran's case by two medical physicians 
produced the conclusion that the veteran's peripheral 
neuropathy symptoms were a manifestation of axonal 
polyneuropathy that was likely secondary to vincristine 
chemotherapy used in the treatment of his service-connected 
non-Hodgkin's lymphoma.  Resolving all doubt regarding the 
etiology of this neurological disease in the veteran's favor, 
the Board will allow his appeal and grant his claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for axonal polyneuropathy, as due to non-
Hodgkin's lymphoma, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



